Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 7/20/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 7/20/20 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 recites the limitation "the wafer" in claims 1, 10, 20.  There is insufficient antecedent basis for this limitation in the claim.
the wafer” in claims 1, 10 is a relative term which renders the claim indefinite. The term “the wafer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether applicant refers die or wafer.  It is suggested to provide clarity.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Patent Publication No. 2018/0193621).
Referring to figures 1-2b, Yan et al. teaches a semiconductor die, comprising:
a first major surface (102);
a plurality of integrated circuits (120) formed in the first major surface (102) of the wafer (100);
a lased, second major surface (104) opposed to the first major surface (102); and

The term “a lased” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 2, the lased, second major surface comprises a first portion of a semiconductor die substrate that was severed from a second portion of the semiconductor die substrate by a stealth lasing process (see paragraph# 34). The term “a lased” or “stealth lasing process” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 3, the lased, second major surface is formed by application of a laser focused in between surfaces of a wafer from which the semiconductor die is formed (see paragraphs# 34). The term “a lased” or “laser focused” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 4, the lased, second major surface is formed by application of a laser focused in a pattern of discrete points at one or more planar layers of the semiconductor die (see paragraph# 36). The term “a lased” or “laser focused” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 5, the one or more planar layers comprise four planar layers (see figures 1, 4, paragraphs# 18, 27, 29, 36-38).
Regarding to claim 6, the lased, second major surface is also polished (see paragraphs# 18, 27). The term “a lased” or “polished” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 7, the semiconductor die has a thickness between the first and second major surfaces of between 25 microns and 36 microns (see paragraph# 36).

Regarding to claim 9, the DAF layer has been removed, thereby exposing the second major surface (see paragraph# 38).
Regarding to claim 10, a semiconductor wafer, comprising:
a first major surface (102);
a plurality of semiconductor dies (106), the plurality of semiconductor dies (106) comprising integrated circuits (120) formed in the first major surface of the wafer (100); and
a lased, second major surface (104) opposed to the first major surface (102). The term “a lased” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 11, the lased, second major surface comprises a first portion of a semiconductor wafer substrate that was severed from a second portion of the semiconductor wafer substrate by a stealth lasing process(see paragraph# 34).  The term “a lased” or “stealth lasing process” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 12, the lased, second major surface is formed by application of a laser beam from a laser, focused in between surfaces of the wafer die (see paragraph# 36).  The term “a lased” or “laser beam” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 13, the laser is cycled off and on to a peak power density at a predetermined frequency as the laser beam is moved relative to the semiconductor wafer(see paragraph# 34). 
Regarding to claim 14, wherein voids in the wafer are created at and around a focal point of the laser beam when the laser is cycled at its peak power density (see paragraphs# 34-35).
Regarding to claim 15, wherein a height and width of a void of the voids is controlled by a predetermined laser beam width and a predetermined power intensity of the laser (see paragraphs# 34-35).
Regarding to claim 16, the laser beam is defocused and does not modify the wafer at predetermined distances above and below the focal point of the laser beam(see paragraphs# 34-35).
Regarding to claim 17, the voids are formed in a pattern defining one or more planar layers within the wafer, the one or more planar layers of voids defining a modified zone in the 
Regarding to claim 18, wherein a density of the voids in a planar layer of the one or more planar layers of voids is controlled by a predetermined peak intensity cycle time of the laser and a predetermined rate of movement of the laser beam across the semiconductor wafer (see paragraphs# 34-36).
Regarding to claim 19, the lased, second major surface is also polished. The term “a lased” or “polished” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 20, a semiconductor wafer (100), comprising:
a first major surface (102);
a plurality of semiconductor dies (106), the plurality of semiconductor dies (106) comprising integrated circuits (120) formed in the first major surface (102) of the wafer (100); a second major surface (104) opposed to the first major surface (102); wherein the second major surface (104) is defined by means for severing a first portion of the wafer (100) from a second portion of the wafer (see figures 4-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/            Primary Examiner, Art Unit 2893